     6:18-cv-00080-KEW Document 268 Filed in ED/OK on 03/31/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                         )
                                        )
                  Plaintiff,            )
                                        )
v.                                      )        Case No. CIV-18-080-KEW
                                        )
BNSF RAILWAY COMPANY,                   )
a corporation,                          )
                                        )
                  Defendant.            )

                                   O R D E R


       This matter comes before the Court on Plaintiff’s Motion in

Limine to Bar Any Testimony from Monty Drake, and Any Reference to

Any Surveillance Footage Prepared by Monty Drake or Any Agent of

Monty Drake (Docket Entry #160).             Plaintiff first contends that

counsel for Defendant BNSF Railway Company (“BNSF”) improperly

stopped Monty Drake, an investigator employed by BNSF to surveil

Plaintiff,     from    answering     certain   questions    surrounding      his

surveillance efforts.        Plaintiff states that the violation of Fed.

R. Civ. P. 30(c)(2) cannot be cured by allowing further questioning

of Mr. Drake since opposing counsel now knows what questions will

be asked and can prepare the witness.

       For its part, BNSF asserts that many of the questions posed

by Plaintiff’s counsel would have revealed attorney work product

information.          This   would    have     included    instructions      for

surveillance received from counsel, invoices for services, and any


                                        1
   6:18-cv-00080-KEW Document 268 Filed in ED/OK on 03/31/21 Page 2 of 2



reports arising from the surveillance – all matters into which

Plaintiff’s counsel inquired at Mr. Drake’s deposition.

     BNSF states that it has produced all of the edited and raw

footage video shot by Mr. Drake to Plaintiff’s counsel.          The video

itself is presumably not subject to work product protections.

Riley v. Union Pac. R.R. Co., 2010 WL 11700897, *1 (E.D. Okla.

April 23, 2010).

     This   is   essentially   a   discovery   dispute   which   has   been

shoehorned into a motion in limine.       Plaintiff should have pursued

her remedies for disclosure of the information surrounding the

surveillance in discovery in order to ascertain whether the work

product assertion by BNSF was valid and protected Mr. Drake from

the questioning Plaintiff sought.        This Court will not now impose

the extreme measure of excluding both the surveillance video and

any testimony from Mr. Drake to sponsor the video in an assumption

that the assertion of work product protection was invalid or

improperly raised in Mr. Drake’s deposition.

     IT IS THEREFORE ORDERED that Plaintiff’s Motion in Limine to

Bar Any Testimony from Monty Drake, and Any Reference to Any

Surveillance Footage Prepared by Monty Drake or Any Agent of Monty

Drake (Docket Entry #160) is hereby DENIED.

     IT IS SO ORDERED this 31st day of March, 2021.

                                   ______________________________
                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE

                                     2
